


Exhibit 10.16

 

AFFILIATION AGREEMENT

(PRIMARY AFFILIATE)

 

This Affiliation Agreement (the “Agreement”), is entered into as this 151 of
October, 2003, by and between UPN, a Delaware partnership, located at 51 West
52nd Street, New York, New York 10019, and Young Broadcasting of Sioux Falls,
Inc. (“Licensee”), located at 501 S. Phillips Avenue Sioux Falls, South Dakota
57104 with respect to television station KELO-DT (the “Station”), which
broadcasts on television channel 32 and which is licensed by the Federal
Communications Commission (the “FCC”) to serve the community of Sioux Falls,
South.  Dakota (the “Licensed Community”), located in the Designated Market Area
of Sioux Falls (Mitchell), South Dakota (the “DMA”).  It is understood that
Licensee also owns KELO-TV (the “Analog station”), which broadcasts on
television channel 11, is licensed by the FCC to serve the Licensed Community
for the DMA and is affiliated with the CBS television network.

 

1.                                      LICENSED RIGHTS.

 

1.1.          Telecast Rights.  Subject to the terms of this Agreement, UPN
hereby grants to Licensee, and Licensee accepts, a limited license to telecast
the Network Programs (as defined below), over the Station’s television broadcast
facilities.

 

1.2.          Additional Rights.  Subject to the terms of this Agreement, UPN
hereby grants to Licensee a royalty-free nonexclusive license during the License
Term (as defined below) to use all trade marks and service marks used by UPN,
including, without limitation, the mark “UPN,” as well as the logos and other
artwork used by UPN to depict such mark (collectively the “Marks’s in the DMA as
trademarks or service marks solely and directly in connection with Licensee’s
television production and telecasting activities and the advertising and
promotion of those activities (collectively the “Goods and Services”).

 

1.3.          Reserved Rights.  UPN reserves all other rights which UPN may have
in the New York Programs and the Marks which are not expressly licensed to
Licensee hereunder (the “Reserved Rights”), including, without limitation, the
right to use, and to grant and license to others the right to use,             
e Marks, in whole or in part, in any manner whatsoever, including without
limitation as a trade name, corporate name, trademark or service mark in
connection with any and all goods and services.  As between Licensee and UPN,
UPN may exploit the Reserved Rights as UPN sees fit, without restriction, except
as otherwise expressly provided in this Agreement.

 

2.                                      NETWORK PROGRAMS.

 

2.1.          The Programs.  The television programs licensed to Licensee
hereunder are all television programs delivered by UPN to its affiliates for
telecast on a network basis during the License Term (collectively the “Network
Programs”).

 

--------------------------------------------------------------------------------


 

2.2.          Time Periods.  UPN currently intends to deliver Network Programs
to be telecast during the following time periods:

 


2.2.1.       UPN’S CURRENT BROADCAST SCHEDULE IS AS FOLLOWS:


 

Prime Time Programs:

 

Monday through Friday, 8:00 p.m. to 10:00 p.m., Eastern and Pacific Times, 7:00
p.m. to 9:00 p.m., Central and Mountain Times.

 

 

 

Saturday Programming:

 

Saturday, 12:00 noon to 2:90 p.m. (in all time zones).

 


2.2.2.       SUBJECT TO THE PROVISIONS OF PARAGRAPH 2.5, BELOW, UPN SHALL HAVE
THE RIGHT TO BEGIN DELIVERING UP TO SEVEN (7) NIGHTS OF PRIME TIME PROGRAMMING
(AS DEFINED IN PARAGRAPH 2.6, BELOW), TO BE TELECAST FROM 8:00 P.M. TO 10:00
P.M., EASTERN AND PACIFIC TIMES, 7:00 P.M. TO 9:00 P.M., CENTRAL AND MOUNTAIN
TIMES FOR PROGRAMS WHICH ARE SCHEDULE FOR TELECAST OTHER THAN ON SUNDAY, OR FROM
7:00 P.M. TO 10:00 P.M., EASTERN AND PACIFIC TIMES, 6:00 P.M. TO 9:00 P.M.,
CENTRAL AND MOUNTAIN TIMES, FOR PROGRAMS SCHEDULED FOR TELECAST ON SUNDAY.


 


2.2.3.       SUBJECT TO THE PROVISIONS OF PARAGRAPH 2.5, BELOW, UPN SHALL HAVE
THE RIGHT TO BEGIN DELIVERING UP TO ONE (1) HOUR OF LATE NIGHT PROGRAMMING (AS
DEFINED IN PARAGRAPH 2.6, BELOW) TO BE TELECAST MONDAY THROUGH FRIDAY,
COMMENCING NO EARLIER THAN 11:00 P.M., EASTERN AND PACIFIC TIMES, AND NO EARLIER
THAN 10:00 P.M., CENTRAL AND MOUNTAIN TIMES, AND ENDING NO LATER THAN 12:30 A.M.
THE FOLLOWING MORNING, EASTERN AND PACIFIC TIMES, AND NO LATER THAN 11:30 P.M.,
CENTRAL AND MOUNTAIN TIMES, WITH THE EXACT TELECAST TIME TO BE DETERMINED BY
UPN.


 

2.3.          Special Network Programs.  In addition to the Network Programs set
forth in paragraph 2.2, above, UPN anticipates that it may deliver special
programs during each year (each a “Special Network Program”), which Special
Network Programs may be intended for telecast on days or at times when UPS is
not then regularly delivering Network Programs for telecast.  If and when UPN
determines to deliver a Special Network Program, UPN shall provide Licensee with
thirty (30) days prior written notice of e specific day and time during which
such Special Network Program will be scheduled.  Any such Special Network
Program shall be considered a Network Program for all purposes hereunder,
except, that, in lieu of the carriage obligations set forth in paragraph 4,
below, with respect to any such Special Network Program, Licensee shall be
required to telecast up to three (3) such Special Network Programs over the
facilities of the Station during each broadcast season and, to the extent that
UPN delivers more than three (3) Special Network programs in any broadcast
season, Licensee shall use its best efforts to telecast, such additional Special
Network Programs over the facilities of the Station.

 

2.4.          Additional Network Programs.  Notwithstanding anything to the
contrary in this Agreement, including, without limitation, the provisions of
paragraph 2.2 hereof, UPN shall have the right, in its sole discretion, to day
or days on which UPN schedules Network Programs generally (as opposed to any
specific Network Program) for telecast from those listed in paragraph 2.2,
above; (iv) change any time period or time periods during which UPN

 

2

--------------------------------------------------------------------------------


 

schedules Network Programs generally (as opposed to any specific Network
Program) for telecast from those listed in paragraph 2.2, above; (v) schedule
Network Programs for telecast on days or at times not currently contemplated
pursuant to paragraph 2.2, above; and (vi) increase or decrease the number of
hours of Network Programs to be furnished hereunder from the number of hours
specified in paragraph 2.2.1, above (including, without limitation an increase
or decrease resulting from an addition in or reduction of the number of days on
which UPN schedules Network Programs for telecast).  Any program delivered by
UPN to its broadcast affiliates in place of any Network Program that, as of the
date of this Agreement, is regularly scheduled for telecast by UPN (a “Current
Network Program”), whether on a temporary or permanent basis, shall also be
considered a “Network Program” for all purposes hereunder.  Any program
delivered by UPN to its broad                t affiliates in addition to the
Current Network Programs (whether on a temporary or permanent basis) is referred
to herein as an “Additional Network Program.” Except as expressly provided in
paragraph 6.1, below, all Additional Network Programs shall also be considered
Network Programs for al purposes hereunder.  Notwithstanding anything to the
contrary in this paragraph 2.4 or in paragraph 2.5, below, the selection,
scheduling, renewal, substitution and withdrawal of any Network Program, or any
portion thereof, shall at all times remain within UPN’s sole discretion.

 

2.5.          Change in Schedule.  UPN shall have the right, in its sole
discretion, to change its broadcast schedule (or to change or alter any Network
Program) pursuant to clauses (i) and (ii) of paragraph 2.4, above, without the
obligation to provide Licensee with any notice of any such change.  If UPN
intend to change its broadcast schedule pursuant to clauses (iii), (iv) or (v)
of paragraph 2.4, above, and such change will not result in either an increase
or decrease in the total number of hours of Network Programs fished by UPN, UPN
shall give Licensee not less than ninety (90) days prior written notice of each
such change.  If UPN intends to change its broadcast schedule pursuant to
clauses (iii), (iv) or (v) of paragraph 2.4, above, and such change will result
in either an increase or decrease in the total number of hours of Network
Programs furnished by UPN, or if UPN intends to change its broadcast schedule
pursuant to clause (vi) of paragraph 2.4, above, UPN shall give Licensee not
less than one hundred eighty (180) days prior written notice of each such
change.

 

2.6.          Definitions.  For purposes of this Agreement, `Prime Time” means
8:00 p.m. (Mondays through Saturdays, 7:00 p.m. on Sundays) to 11:00 p.m.,
Eastern and Pacific Times, and 7:00 p.m. (Mondays through Saturdays, 6:00 p.m.
on Sundays) to 10:00 p.m., Mountain and Central Times.  “Late Night” means 11:00
p.m. to 12:30 a.m. the following morning, Eastern and Pacific Times, and 10:00
p.m. to 11:30 p.m., Central and Mountain Times.  “Saturday Programming” means
programming delivered by UPN for telecast on Saturday (other than the Enterprise
Weekend Run (as defined in paragraph 2.7, below)), in a time period other than
Prime Time or Late Night.  “Sunday Programming” means programming delivered by
UPN for telecast on Sunday (other than the Enterprise Weekend Run (as defined in
paragraph 2.7, below)), in a time period other than Prime Time or Late Night. 
The Saturday Programming and the Sunday Programming are collectively referred to
herein as the “Weekend Programming.” “Daytime Programming” means programming
delivered by UPN for telecast Monday through Friday (or on any one (1) or more
days other than Saturday and Sunday, in a time period other than prime Time or
Late Night.

 

2.7.          Star Trek:  Enterprise.  UPN acknowledges that one (1) of the
Prime Time programs currently scheduled for telecast as a Network Program is the
one (1) hour television

 

3

--------------------------------------------------------------------------------


 

series entitled Star Trek:  Enterprise.  In addition to the Prime Time telecast,
Station shall repeat each episode of Star Trek:  Enterprise or its successor
between 4:00 p.m. and 12:00 midnight on the Saturday or Sunday immediately
following the Prime Time telecast (the “Enterprise Weekend Run”).

 

3.             LICENSE TERM.  The tern of the rights granted to Licensee
hereunder (the “License Term”) shall commence and end on the dates specified in
the Deal Terms Rider attached hereto.

 

4.                                      CARRIAGE.

 

4.1.          Complete Telecasts.  Licensee agrees that it is of the essence of
this Agreement that it shall telecast, over a program stream (a “Subchannel”)
that may be multiplexed with other program seams, including that of the Analog
Station, telecast over other Subchannels, all Network Programs delivered to
Licensee in their entirety, including, without limitation, all commercial
announcements, promotional announcements, Network ID’s, credits and all data
transmitted as part of the signal, without interruption, deletion or addition
(except for the addition of Licensee’s commercial announcements as provided in
paragraph 5, below) on the dates and at the times the Network Programs are
scheduled b UPN, subject only to paragraph 6.1, below.  In connection with the
foregoing, Licensee agrees to maintain complete and accurate records of all
commercial and promotional announcements telecast.  Licensee shall submit copies
of all such records to UPN within one (1) week after UPN’s request therefor.

 

4.2.          Transmission of Network Programs.  Station will provide carriage
of the Network Programs exclusively on Station’s digital channel in the
technical format, consistent with the ATSC standards, provided y UPN, which
shall be deemed to include the transmission by Station of all program related
material, as defined below, provided by UPN.  Station will provide sufficient
channel capacity to achieve a level of transmission quality deemed acceptable by
UPN in its reasonable discretion.  It is expressly understood that this
Agreement applies only to the primary network feed in digital format of the
programming provided by the Network to its affiliated stations for the purpose
of analog broadcasting, together with any associated program related material. 
Consistent with and subject to the foregoing, the Station shall have the right
to us any available portion of its digital signal for the purpose of
transmitting local programs or any other material for any business purpose;
provided, however, that in the event that UPN proposes that the Station carry
additional UPN digital programming (i.e., “multiplexed” programming) or
ancillary data which is not “program related” as defined below, Licensee agrees
to negotiate in good faith with UPN regarding the:  terns pursuant to which such
multiplexed programming or ancillary data may be carried.  As used in this
paragraph, “program-related material” shall mean (i) information and material of
a commercial or non-commercial nature which is directly related to the subject
matter or identification of, or persons appearing i , the Network Programs, or
to specific UPN commercial advertisements or promotional announcements contained
in the Network 4   Programs, if such information or material is transmitted
concurrently or substantially concurrently with the associated Network Program,
commercial advertisement or promotional announcement, (ii) closed captioning
information, (iii) program identification codes, (iv) program ratings
information, (v) alternative language feeds related to the programming,
(vi) video description information and (vii) such other material as may be
essential to or necessary for the delivery or distribution of the Net-Work
Programs in digital format.  Licensee shall telecast each Network Program
licensed hereunder solely from the Station’s originating

 

4

--------------------------------------------------------------------------------


 

transmitter and antenna.  Except as shall be unavoidably incident to the
foregoing, Licensee shall not (i) transmit any Network Program, or any audio or
visual portion thereof, into a place where admission is charged or where the
reception of the transmission is made subject to the payment of a fee;
(ii) relay the telecast of any Network Program, or any audio or visual portion
thereof, to any other party; or (iii) cause, authorize or permit the
transmission, duplication or recording of any Network Program, or any audio or
visual portion thereof, by or over any other medium, facility, device, or method
not expressly authorized hereunder; except that Licensee may assert a right to
carriage of Station’s signal by a cable television system or other multichannel
video programming distributor (“MVPD”) pursuant to the provisions of the Cable
Consumer Protection and Competition Act of 1992 (“the 1992 Cable Act”) or the
Satellite Home Viewer Improvements Act (“SHVIA”), or any successors thereto
(collectively, the “Acts”), and may, to the extent permitted by paragraph 4.4
hereof, grant consent to the retransmission of such signal by a cable television
system or other MVPD, as defined by the Acts.

 

4.3.          Translators.  Notwithstanding the provisions of paragraph 4.2,
above, Licensee shall have the right to transmit a Network Program over the
facilities of all translators which the Station regularly uses for the
retransmission of its broadcast signal (whether or not any such translator is
owned or operated by Licensee) simultaneously with its transmission of that
Network Program over the facilities of the Station’s main transmitter.  In the
event that the signal emanating from the Station’s translators is received in a
community outside the Station’s DMA, UPN shall have the right, at any time (but
not the obligation), to rescind such rights.  If requested by UPN, within
one (1) week after Licensee’s receipt of UPN’s written request, Licensee shall
provide UPN with a list of all translators used for the retransmission of the
Station’s broadcast signal.

 

4.4.          Retransmission Consent.  Licensee may grant consent to the
retransmission of Station’s signal by a cable television system or other MVPD
pursuant to the provisions of the Acts (hereafter “retransmission consent”),
provided that at the time retransmission consent is granted the cable television
system or other multichannel program service on which Station’s signal is to be
retransmitted (serves television homes within the DMA.  Notwithstanding anything
to the contrary in the foregoing, in no case shall retransmission consent be
granted to a television receive-only satellite service, or a direct broadcast
satellite service, if Station’s signal is to be retransmitted by such service to
television homes outside of Station’s television market other than “unserved
household(s),” as that term is defined in Section 119(d) of Title 17, United
States Code, as in effect on October 5, 1992.  Nothing contained herein shall
(i) be deemed a license to a cable television system or other MVPD to transmit
any of the Network Programs or (ii) affect UPN’s rights as against any cable
television system or other MVPD.

 

5.                                      LICENSEE’S COMMERCIAL AND PROMOTIONAL
ANNOUNCEMENTS.

 

5.1.          Formatting for Hour Long Programs.  Subject only to applicable
governmental rules and regulations, each hour of Network Programs hereunder
shall be formatted to provide Licensee with the amount.  of time for Licensee’s
commercial announcements (inclusive of station breaks) as set forth below.  In
addition, UPN may place promotional announcements in the Network Programs, the
number, timing and format of which shall be determined by UPN.

 

5

--------------------------------------------------------------------------------


 


5.1.1.       PRIME TIME:  THREE (3) MINUTES PER HOUR.


 


5.1.2.       DAYTIME PROGRAMMING:  IF A NETWORK PROGRAM TELECAST DURING THIS
TIME PERIOD IS INTENDED PRIMARILY FOR CHILDREN TWELVE (12) YEARS OLD OR YOUNGER
(AS DETERMINED BY UPN), FIVE (5) MINUTES PER HOUR.  WITH RESPECT TO ALL OTHER
NETWORK PROGRAMS TELECAST DURING THIS TIME PERIOD; SEVEN (7) MINUTES PER HOUR.


 


5.1.3.       ENTERPRISE WEEKEND RUN:  FOUR (4) MINUTES PER HOUR.


 


5.1.4.       WEEKEND PROGRAMMING:  IF A NETWORK PROGRAM TELECAST DURING THIS
TIME PERIOD IS INTENDED PRIMARILY FOR CHILDREN TWELVE (12) YEARS OLD OR YOUNGER
(AS DETERMINED BY UPN), FOUR (4) MINUTES PER HOUR.  IF A NETWORK PROGRAM
TELECAST DURING THIS TIME PERIOD IS A THEATRICAL OR TELEVISION MOTION PICTURE
(OTHER THAN A MOTION PICTURE INTENDED PRIMARILY FOR CHILDREN TWELVE (12) YEARS
OLD OR YOUNGER), SIX (6) MINUTES PER HOUR.  WITH RESPECT TO ALL OTHER NETWORK
PROGRAMS TELECAST DURING THIS TIME PERIOD, SEVEN (7) MINUTES PER HOUR.


 


5.1.5.       LATE NIGHT:  SEVEN (7) MINUTES PER HOUR.


 

5.2.          Formatting, for Other Programs.  The number of minutes of
commercial announcement time provided to Licensee pursuant to paragraph 5.1,
above, shall be pro-rated for Network Programs which are less than or greater
than one (1) hour in duration.

 

5.3.          Formatting Changes.  Notwithstanding the provisions of
paragraph 5.1, above, UPN may decrease the amount of commercial time available
to Licensee in any Network Program or change the allocation of such commercial
time between UPN and Licensee with the prior approval of the Affiliate Board (as
defined in paragraph 10, below), upon ninety (90) days prior written notice to
Licensee.  Subject to the foregoing, the placement, timing and format of all
commercial announcements contained in the Network Programs shall be determined
by UPN.

 

5.4.          Licensee Commercials.  Subject to the provisions of this
paragraph 5, Licensee may insert commercial announcements within a Network
Program in accordance with UPN’s instructions and procedures and in accordance
with applicable laws, but only at those points designated by UPN for such
purposes.  Neither UPN nor Licensee shall share in the revenue realized by the
other from the sale of commercial announcements.

 

5.5.          Competitive Products.  Licensee shall use reasonable efforts, in
scheduling its commercial announcements, to avoid the placement of such
announcements in the same commercial pod competitive products or services
contained in commercial announcements sold by UPN, provided that UPN s! all
have; given Station reasonable notice of UPN’s anticipated commercial lineup in
the Network Program in question.  In addition, Licensee shall use reasonable
efforts, in scheduling its commercial announcements, to avoid the placement of
such announcements for products or services that are competitive with those of
an advertiser to which UPN has agreed to provide category exclusivity in the
Network Program (including commercial breaks adjacent thereto) with respect to
which such exclusivity agreement applies, provided that UPN shall have given
Station at reasonable notice of such exclusivity arrangements.

 

5.6.          Limitation on Commercials.  In the event that any state, federal,
or other governmental rule, regulation or law (including, without limitation, a
regulation of the FCC), or

 

6

--------------------------------------------------------------------------------


 

any other governmental action reduces or otherwise limits the commercial
advertising or non-program time that can be used in any or all of the Network
Programs, then, notwithstanding the provisions of paragraph 5.1, above, UPN
shall be entitled to reduce, on a pro-rata basis, the amount of commercial time
available to License and UPN in each of the Network Programs, upon ninety (90)
days prior written notice to Licensee. (or upon such shorter notice as may be
required by such law or regulation).

 

6.                                      PREEMPTION.

 

6.1.          Authorized Preemptions.

 


6.1.1.       NOTHING CONTAINED HEREIN SHALL BE CONSTRUED TO PREVENT LICENSEE
FROM REJECTING OR REFUSING ANY NETWORK PROGRAM THAT LICENSEE REASONABLY BELIEVES
TO BE UNSATISFACTORY, UNSUITABLE OR CONTRARY TO THE PUBLIC INTEREST (AN
“UNACCEPTABLE PROGRAM”), OR FROM SUBSTITUTING A PROGRAM THAT LICENSEE REASONABLY
BELIEVES IS OF GREATER LOCAL OR NATIONAL IMPORTANCE; PROVIDED, HOWEVER, THAT
LICENSEE SHALL GIVE UPN WRITTEN NOTICE OF EACH SUCH PREEMPTION, AND THE
JUSTIFICATION THEREFOR, AT LEAST SEVENTY-TWO (72) HOURS IN ADVANCE OF THE
SCHEDULED TELECAST, OR AS SOON THEREAFTER AS CIRCUMSTANCES PERMIT (INCLUDING AN
EXPLANATION OF THE CAUSE FOR ANY LESSER NOTICE); AND FURTHER PROVIDED THAT,
EXCEPT WITH RESPECT TO UNACCEPTABLE PROGRAMS, UNLESS UPN GIVES LICENSEE WRITTEN
NOTICE THAT UPN IS EXERCISING ITS RIGHT, PURSUANT TO PARAGRAPH 6.2, BELOW, TO
TERMINATE LICENSEE’S RIGHT TO TELECAST THE PREEMPTED NETWORK PROGRAM, LICENSEE
FULFILLS ITS MAKE.  GOOD OBLIGATIONS AS SET FORTH IN PARAGRAPH 6.3.  BELOW.  A
NETWORK PROGRAM MAY BE CONSIDERED UNSATISFACTORY, UNSUITABLE OR CONTRARY TO THE
PUBLIC INTEREST ONLY IF (I) LICENSEE REASONABLY BELIEVES THAT THE TELECAST OF
THE NETWORK PROGRAM WOULD VIOLATE ANY APPLICABLE GOVERNMENTAL LAWS, RULES,
REGULATIONS OR PUBLISHED POLICIES; (II) THE NETWORK PROGRAM DOES NOT MEET
CUSTOMARY ENGINEERING STANDARDS; OR (III) LICENSEE REASONABLY BELIEVES THAT THE
NETWORK PROGRAM WOULD NOT MEET PREVAILING CONTEMPORARY STANDARDS OF GOOD TASTE
IN THE LICENSED COMMUNITY.  NO NETWORK PROGRAM MAY BE CONSIDERED UNSATISFACTORY,
UNSUITABLE OR CONTRARY TO THE PUBLIC INTEREST, OR OF LESSER LOCAL OR NATIONAL
IMPORTANCE, BASED ON PROGRAM PERFORMANCE OR RATINGS, ADVERTISER REACTIONS, OR
THE AVAILABILITY OF ALTERNATIVE PROGRAMMING (INCLUDING, WITHOUT LIMITATIONS,
SPORTING EVENTS) WHICH LICENSEE BELIEVES TO BE MORE PROFITABLE OR ATTRACTIVE
THAN THE SCHEDULED NETWORK PROGRAM.


 


6.1.2.       A PREEMPTION OF A NETWORK PROGRAM PERMITTED UNDER THIS
PARAGRAPH 6.1 IS REFERRED TO HEREIN AS AN “AUTHORIZED PREEMPTION”.  IN ADDITION
TO THE AUTHORIZED PREEMPTIONS DESCRIBED IN PARAGRAPH 6.1.1, AUTHORIZED
PREEMPTIONS SHALL INCLUDE (PRODDED LICENSEE FULFILLS ITS MAKE-GOOD OBLIGATIONS
AS SET FORTH IN PARAGRAPH 6.3, BELOW) (I) PREEMPTIONS EXPRESSLY AUTHORIZED BY
EXHIBIT A; AND (II) A PREEMPTION FOR A FORCE MAJEURE EVENT, AS DEFINED IN
PARAGRAPH 2 OF THE STANDARD TERMS AND CONDITIONS ATTACHED HERETO.  ANY
PREEMPTION, INCLUDING, WITHOUT LIMITATION, A PREEMPTION OF A COMMERCIAL OR
PROMOTIONAL ANNOUNCEMENT CONTAINED IN A NETWORK PROGRAM, WHICH IS NOT AN
AUTHORIZED PREEMPTION HEREUNDER IS AN “UNAUTHORIZED PREEMPTION”.


 

6.2.          UPN’s Rights With Respect to Preemptions.  If, pursuant to
paragraph 6.1 hereof, Licensee preempts, or notifies UPN that it will preempt, a
Network Program, then (regardless of whether such preemption is an Authorized
Preemption or an Unauthorized Preemption), UPN shall have the right, in its sole
discretion, to either (i) terminate Licensee’s

 

7

--------------------------------------------------------------------------------


 

right to telecast the preempted Network Program, and license such telecast
rights to any other party, or (ii) require Licensee to comply with the make-good
provisions of paragraph 6.3, below (which make-good provisions shall, however,
be inapplicable if the Network Program preempted was an Unacceptable Program). 
If, with respect to any series of Network Programs (a “Network Series”),
Licensee preempts three (3) or more episodes during any twelve (12) month period
(regardless of whether or not such preemptions are Authorized Preemptions or
Unauthorized Preemptions, but not including any preemption to broadcast a
program which Licensee reasonably believes is of greater local or national
importance), then in addition to any other rights or remedies accorded to UPN
hereunder, UPN shall have the right, in its sole discretion, to terminate
Licensee’s right to telecast the remaining episodes of such Network Series
intended for telecast during the then-current and/or future broadcast season(s),
and may license the telecast rights to such terminated episodes to any other
party.

 

6.3.          Make-goods.  In the event that Licensee fails for any reason to
telecast any Network Program or any part thereof (including, without limitation,
all of the commercial and promotional announcements contained therein) as
provided herein, and, pursuant to paragraph 6.2 hereof, UPN elects to require
Licensee to comply with the make-good provisions of this paragraph 6.3 with
respect to such omitted Network Program, except with respect to the preemption
of an Unacceptable Program, Licensee shall telecast such omitted Network Program
and the commercial and promotional announcements contained therein (or any
replacement Network Program and commercial and promotional announcements
designated by UPN) in the time period pre-designated by the parties as set forth
in Exhibit A hereto.  If Licensee does not promptly comply with the provisions
of this paragraph 6.3, UPN shall have the right, without limitation of any other
right it may have, to license the telecast rights to the omitted Network Program
to any other party, and shall have the right to terminate Licensee’s right to
telecast the remaining episodes of such Network Series intended for telecast
during the then-current and/or future broadcast season(s) and thereafter license
the telecast rights to such terminated episodes to any other part.  In addition,
if Licensee does not promptly comply with the provisions of this paragraph 6.3,
the preemption, which gave rise to the make-good obligation, shall automatically
constitute an Unauthorized Preemption hereunder (as of the date of the original
preemption), even if such preemption was originally an Authorized Preemption.

 

7.                                      PROMOTION.

 

7.1.          Promotional Announcements.  In addition to the promotional
announcements included by UPN in the Network Programs, UPN shall provide
Licensee with promotional announcements for the Network Programs (the “Promos”),
at no cost to Licensee to be telecast by the Station at times when the Station
is not telecasting Network Programs.  Licensee shall use its’ best efforts to
telecast the Promos in consultation with UPN to obtain the best possible
promotion for the Network Programs; provided, however, that, Licensee must
comply with the minimum promotional announcement requirements set forth in
paragraph 7.2, below.  For purposes of this Agreement, Promos do not include UPN
ID’s or other similar announcements that refer only to UPN and do not refer to
any specific Network Program, nor do Promos include any promotional announcement
included by UPN in any Network Program.  Licensee agrees to maintain complete
and accurate records of all promotional announcements telecast.  Licensee shall
submit copies of such records to UPN within three (3) weeks after UPN’s request
therefor.

 

8

--------------------------------------------------------------------------------


 

7.2.          Minimum Promotional Announcement Requirements.  With respect to
the promotional announcement obligation set forth in paragraph 7.1, above,
Licensee shall telecast no fewer than two (2) thirty (30) second Promos :each
hour, seven (7) days per week, when the Station is not telecasting Network
Programs.  In addition; Station shall telecast no fewer than four (4)
thirty (30) second Promos each day, seven (7) days per week,) at any time
between 7:00 a.m. and 12:00 midnight in the Station’s local time zone during
programming on the Analog Station and on the Subchannel that carries the Analog
Station.  The programming in which each of the Promos is telecast shall be
compatible with the Network Program being promoted in such Promo.

 

7.3.          Other Promotional Materials.  UPN shall provide Licensee, at no
cost to Licensee, with such print, on-air television, radio and collateral
materials promoting the Network Programs as UPN deems appropriate.  UPN shall
also provide, at reasonable cost to Licensee, such other merchandising materials
as UPN deems appropriate.

 

7.4.          Station Identification.  Commencing on the date Licensee executes
this Agreement or, at UPN’s election, on a subsequent date established by UPN,
and continuing throughout the License Term, Licensee shall, on the Subchannel
that carries the Network Programs, identify the Station exclusively a an
affiliate of “UPN,” as part of the “UPN Network” or by such other name as UPN
may subsequently designate in writing, in all Station IM.’s telecast, and in all
other promotional material distributed by Licensee or under Licensee’s control
with respect to the Station, whether or not such identifications or promotional
materials relate to the Network Programs or other programming telecast by the
Station on the Sub channel that carries the Network Programs; provided, however,
that such identification may be preceded or followed by the Station’s call
letters, community of license and channel position.  All such Station I.D.’s and
promotional materials shall also incorporate the UPN logo, as provided to
Licensee in the UPN Logo Usage Guide (the “Usage Guide”), in a design consistent
with the rules set forth in said Usage Guide that has received the prior
approval of UPN in accordance with the procedures specified therein.  wring the
License Term, Licensee shall not identify the Station as being affiliated with
or part of any ‘,other broadcast television network, and shall also identify the
Station as being the primary UPN affiliate in the Licensed Community to all
ratings services, including, without limitation, Nielsen.  In addition, in the
event that the Station telecasts television programming provided by any other
television network, the Station shall not telecast the name, logos or any other
identification of such other television network.  $t is understood that the
foregoing restrictions are applicable only with respect to the programming
telecast by Station on the Subchannel that carries the Network Programs and do
not apply to any other Subchannel over which Station may be telecasting
programming of another network.

 

7.5.          Co-op Advertising.  Licensee shall participate in UPN’s co-op
advertising program in!, accordance with UPN’s written co-op advertising
guidelines, as the same may be in effect from time-(o-time.  In that regard,
Licensee shall allocate a portion of the Station’s annual advertising budget to
allow for Licensee’s participation in UPN’s co-op advertising program:

 

7.6.          Restrictions On Advertising and Promotional Materials.  From time
to time, UPN may provide Licensee with written notice of advertising, publicity
and promotional requirements and restrictions applicable to the Network
Programs, the persons rendering services in the Network Programs or UPN’s
advertisers.  Licensee shall strictly comply with these requirements and
restrictions at all times after their receipt.  If Licensee undertakes to
conduct its

 

9

--------------------------------------------------------------------------------


 

own promotional activities (including, without limitation, any contest,
sweepstakes or other similar promotional activity), Licensee agrees and
acknowledges that the indemnity provisions of paragraph 4.2 of the Standard
Terms and Conditions attached hereto shall extend to any claims against UPN (or
any other party indemnified by Licensee pursuant to paragraph 4.2 of the
Standard Terms and Conditions) arising out of or relating to any such
promotional activity.

 

8.                                      EXCLUSIVITY.

 

8.1.          Exclusivity.  Except as set forth in paragraphs 6.2 and 6.3,
above, during the License Term UPN shall not license the Network Programs, or
any of them, to any broadcast television station licensed by the FCC to operate
in the Licensed Community, other than the Station.  Licensee acknowledges that
telecasts of the Network Programs originating outside of the Licensed Community
may be received by television sets located within the Licensed Community, and
Licensee agrees that such reception shall not constitute a breach of this
Agreement by UPN.

 

8.2.          Network Exclusivity Zone.  For purposes of this paragraph, a
television station’s “Network’, Exclusivity Zone” shall mean the zone within
thirty-five (35) miles of the station’s reference points, or! in the case of a
“small market television station,” as defined in Section 76.92 of the FCC Rules,
the zone within fifty-five (55) miles of said reference points; provided,
however, that in no case shall the “Network Exclusivity Zone” include an area
within the Designated Market Area, as most recently determined by Nielsen, of
another UPN affiliate.  A station’s “reference points” for purposes of this
paragraph shall be as defined in Section 73.658(m) of the FCC Rules, and shall
be deemed to include, with respect to 4 station in a hyphenated market, the
reference points of each named community in that market.  For purposes of this
Agreement, “FCC Rules” means the rules and regulations of the FCC, as the same
may be in effect from time-to-time, as set forth in volume 47 of the Code of
Federal Regulations (“47 CFR”).  All references in this Agreement to specific
sections of the FCC Rules shall be deemed to be references to the applicable
section in 47 CFR

 

8.3.          Network Non-duplication.  Licensee shall be entitled to exercise,
within Station’s Network Exclusivity Zone, the protection against.  duplication
of network programming in any and all formats (including digital format), as
provided by Sections 76.92 through 76.95 and Sections 76.120 through 76.124 of
the FCC Rules, with respect to a Network Program during the period beginning
one (1) day before and ending seven (7) days after the day UPN intends for such
Network Program to be generally broadcast by UPN’s affiliates; provided,
however, that such right shall apply only to Network Programs, broadcast in the
intended time period or authorized make-good time period; and provided further
that nothing herein shall be deemed to preclude UPN from granting to any other
broadcast television station licensed to any other community similar network
non-duplication rights within that station’s Network Exclusivity Zone, and
Licensee’s aforesaid right of network non-duplication shall not apply with
respect to the transmission of the programs of another UPN affiliate (current or
future) by a “community unit,” or a satellite carrier, as those terms are
defined by the FCC Rules, located (wholly or partially), or serving subscribers,
within the area in which Station’s Network Exclusivity Zone overlaps the Network
Exclusivity Zone of that other UPN affiliate.  In connection with the foregoing,
concurrently with the parties’ execution of this Agreement, the parties will
enter into an Exclusivity Rider substantially in the form of Exhibit B hereto. 
Notwithstanding the provisions of this paragraph or the Exclusivity Rider,
(a) UPN shall have

 

10

--------------------------------------------------------------------------------


 

the right to authorize any television broadcasting station (whether or not such
station is in the Licensed Community) to telecast any program offered by UPN
concerning a subject UPN deems to be of immediate national significance,
including, without limitation, a Presidential address; and (b) with respect to’,
the MGM movies that currently constitute the Saturday Programming, exclusivity
is granted only with respect to the regularly scheduled period of broadcast of
said Saturday Programming.

 

8.4.          Exclusive Network Rule.  In consideration for the exclusivity
granted to Licensee hereunder, if at any time, the FCC’s exclusive network rule
is eliminated or amended to permit Licensee to have an exclusive affiliation
agreement (i.e., an affiliation agreement that prohibits Licensee from
telecasting programming provided by , other networks), then Licensee agrees
that, commencing upon the effective date of such amendment or the elimination of
such rule, Licensee shall not telecast or otherwise retransmit programming
provided by any other national network on the Subchannel that carries the
Network Programs.

 

9.                                      DELIVERY.

 

9.1.          Program Retention and Retention.  UPN shall make the Network
Programs available to Licensee in such sequence as UPN shall determine.  Any and
all costs of whatever kind or nature incurred with respect to the reception of
the Network Programs and the telecast of the Network Programs by the Station
shall ‘,be borne by and shall be the sole responsibility of Licensee.  All
right, title and interest in and to the Network Programs delivered to Licensee
shall, at all times, remain the property of UPN, subject only to Licensee’s
right to telecast the Network Programs in accordance with the terms of this
Agreement.  Licensee shall have the right to prepare and retain a taped copy of
each Network Program delivered to Licensee hereunder until such time as the
Station has telecast that Network Program as scheduled by UPN (provided,
however, that, in the case of Star Trek:  Enterprise or its successor, Licensee
may retain the taped copy until the Enterprise Weekend Run is telecast), after
which time Licensee shall erase or destroy the taped copy of that Network
Program.  At UPN’s request, Licensee shall furnish UPN with a Certificate of
Erasure or Destruction signed by an officer of Licensee, or other evidence
reasonably acceptable to [VPN] of such erasure or destruction.

 

9.2.          Program Information.  UPN shall endeavor to provide Licensee with
synopses for each of the Network Programs, as well as other programming
information, reasonably in advance of the Station’s telecast of each Network
Program.

 

10.                               AFFILIATE BOARD.

 

For purposes of this Agreement, the “Affiliate Board” means the Affiliate Board
of Governors established to represent the UPN affiliates.  UPN shall consult
with the Affiliate Board from time to time in connection with the Network
Programs; provided, however, that, except as expressly provided to the contrary
herein, all decisions shall ultimately be made by UPN in its sole discretion:

 

11.                               CHANGE IN OPERATIONS.

 

Licensee shall notify UPN immediately in writing if Licensee applies to the
Federal Communications Commission to materially modify the Station’s transmitter
location, power or

 

11

--------------------------------------------------------------------------------


 

frequency or if Licensee plans to materially modify the Station’s hours of
operation or programming format.

 

12.                               STANDARD TERMS AND CONDITIONS.

 

This Agreement is subject to UPN’s Standard Terms and Conditions, which are
attached hereto and incorporated herein by reference.  In the event of any
inconsistency between the principal portion of this Agreement and the Standard
Terms and Conditions, the principal portion of this Agreement (including the
riders and exhibits attached hereto) shall control.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

 

 

UPN

YOUNG BROADCASTING OF

 

SIOUX FALLS, INC.

 

 

By:

 

 

By:

 

 

 

Name:

 

 

Name:

 

 

Title:

 

 

Title:

 

 

Dated:

 

 

Dated:

 

 

 

12

--------------------------------------------------------------------------------


 

STANDARD TERMS AND CONDITIONS

 

1.                                      TRADEMARK MATTERS.

 

1.1.          Licensee acknowledges all of UPN’s rights and interests in and to
the Marks throughout the world in any form or embodiment thereof.  Licensee
acknowledges and agrees that it has not acquired any property rights in or to
the Marks, will not acquire any property rights in or to the Marks other than
the license specifically granted herein, and will not use the Marks of any
similar trademark, service mark or trade name at any time during or after the
License Term except pursuant to this Agreement and any amendment or supplement
hereto executed by UPN.  Licensee will never challenge UPN’s rights or those of
UPN’s grantors with respect to the Marks, nor will Licensee challenge the
validity of the Marks or any application for registration thereof, or any
copyright or trademark registrations thereof.  Licensee will not, at any time,
do or suffer to be done, any act or thing which will in any way jeopardize,
dilute or adversely affect any of UPN’s rights or the rights of its grantors
with respect to the Marks or any registrations thereof or which, directly or
indirectly, will reduce the value of the Marks.

 

1.2.          Licensee acknowledges that the Marks have acquired valuable
secondary meaning and goodwill with the public, and that products and services
bearing the Marks have acquired a reputation

 

of highest quality.  Accordingly, Licensee undertakes and agrees not to use the
Marks in any manner whatsoever which, directly or indirectly, would derogate or
detract from their, repute or which would demean, ridicule or reflect adversely
upon the Marks or UPN.  Licensee recognizes that its undertaking in this
paragraph represents a major inducement and consideration for UPN to enter into
this Agreement.

 

1.3.          Notwithstanding anything to the contrary contained herein, in the
event that UPN discontinues its use of one (1) or more of the Marks, upon
written notice to:  Licensee that UPN has discontinued its use of such Mark or
Marks, the license granted hereunder with respect to the Mark or Marks referred
to in UPN’s notice shall automatically terminate and Licensee shall have no
further right to any use of such Mark or Marks.

 

1.4.          The quality of the Goods and Services shall meet or exceed the
quality of the goods and services offered by UPN that utilize the Marks.

 

1.5.          Licensee shall faithfully and accurately reproduce the Marks.  No
partial version of the Marks, or any fragments thereof, nor, except as expressly
provided below, any modified or derivative version of the Marks, may be used at
any time for any purpose without UPN’s prior written consent in each instance. 
Notwithstanding the foregoing, UPN agrees that Licensee may use one or more of
the Marks in connection with Licensee’s trademarks or service marks used by
Licensee in connection with the Stations’ telecast activities.  In that regard,
UPN specifically acknowledges that Licensee shall be entitled to use one or more
of the Marks in combination with the Stations’ call letters or channel
designation to identify the Stations, and may use such designation in connection
with all of the Stations’ television production and telecasting activities, and
the advertising and promotion thereof, regardless of whether or not such
activities consist of telecasting Network Programs.  UPN also specifically
acknowledges that Licensee shall be entitled to refer to its news telecasts as
“UPN News,” and may use such designation in connection with advertising and
promoting the Stations’ news production and

 

--------------------------------------------------------------------------------


 

telecasting activities.  Except as set forth herein, Licensee shall not combine
any other trademark, service mark or trade name with the Marks, without UPN’s
express prior written approval.  UPN shall own any approved partial, modified or
derivative versions of the Marks and, subject to Licensee’s rights and the
rights of any third parties, any approved combination marks.

 

1.6.          Licensee shall, at its own expense, apply trademark notices or
other markings as UPN may request in connection with each and every use of the
Marks.  Notwithstanding the foregoing, Licensee shall not be responsible for
trademark notices on Network Program and related materials delivered by UPN to
Licensee pursuant to this Agreement; provided that Licensee shall not alter any
notices contained in such Network Programs and related materials.

 

1.7.          Licensee shall be solely responsible for and shall comply with all
laws, rules and regulations, if any, of governments and agencies and political
subdivisions thereof in connection with the Goods and Services.  Licensee
wan-ants and represents that the Goods and Services will not violate the rights
of any other person or entity.

 

1.8.          Upon UPN’s request, Licensee shall furnish to -UPN, free of cost,
a detailed statement describing the Goods and Services, including, without
limitation, the form and manner in which such activities are intended to be
rendered, along with copies of all materials to be used in connection with the
Goods and Services in the form Licensee intends to utilize such materials.

 

1.9.          UPN or its representatives shall, upon reasonable notice; have
access for quality inspection purposes to the premises where the Goods and
Services are produced or rendered during regular business hours.  All expenses
of conducting such inspections shall be borne by UPN, unless such inspection
reveals that the Goods and Services do not comply in all material respects with
the quality standards set forth herein, in which case Licensee shall pay all
reasonable costs and expenses of carrying out the inspection.

 

1.10.        If UPN reasonably determines that any material aspect of the Goods
and Services, or Licensee’s use of the Marks in connection with the production,
advertising, promotion or telecasting of the Goods and Services, does not comply
with UPN’s quality standards or is otherwise in violation of this Agreement,
then UPN shall notify Licensee in writing specifying such deficiencies.  If
Licensee does not correct all such deficiencies to UPN’s reasonable satisfaction
within a reasonable time, then, in addition to any other rights or remedies
afforded to UPN, UPN may avail itself of any of the remedies set forth in
paragraph 7, below.

 

1.11.        Licensee shall fully cooperate with UPN in protecting all rights in
and to the Marks.  Licensee shall not at any time register or apply to register
for Licensee’s benefit the Marks or any modified or derivative version thereof. 
All uses of the Marks by Licensee hereunder shall inure to the benefit of UPN or
its grantors.

 

1.12.        In the event that Licensee learns of any infringement or imitation
of the Marks or of any use by any person of a copyright, trademark, service
mark, trade name, trade dress or proprietary item similar to the Marks, it shall
promptly notify UPN thereof in writing and if, in Licensee’s opinion, such
infringement, imitation, or use also constitutes an

 

2

--------------------------------------------------------------------------------


 

infringement of the rights granted to Licensee hereunder, Licensee shall
specifically so state in its notice; provided, however, that Licensee’s
inadvertent failure to give such notice shall not constitute a breach of this
Agreement.  In such event, UPN shall have the sole right to determine whether or
not any action shall be taken with respect ‘Ito such infringements or
imitations.  Licensee agrees to assist UPN to the extent necessary in the
procurement of any protection or to protect any of UPN’s rights to the Marks,
and UPN, if it so desires, may commence or prosecute any claims or suits in its
own name or in Licensee’s name, or join Licensee as a party thereto.  Licensee
shall not institute any suit or take any action on account of any such
infringement or imitation without first obtaining UPN’s written consent to do
so.  All costs and expenses, including legal fees, incurred in connection with
any such suits which are instituted by Licensee with UPN’s prior written consent
shall be borne solely by Licensee.  As to suits instituted by Licensee with
UPN’s prior written consent, Licensee shall undertake and control the
prosecution of such suits using counsel approved by UPN, and such counsel shall
consult fully with UPN concerning the strategy and tactics of such Proceedings. 
UPN shall have the right to participate and represent its interests through
counsel of its own choosing.  If UPN elects to participate through counsel of
its own choosing, UPN shall pay the costs of such’ counsel.  Licensee shall not
have any rights against UPN for damages or any other remedy by reason of any
action filed by UPN, any determination by UPN not to act or any settlement to
which UPN may agree with respect to any alleged infringements or imitations by
others of the Marks, nor shall any such action or determination, or such
settlement, by UPN affect the validity or enforceability of this Agreement.

 

1.13.        UPN will at all times have the right, in its sole discretion, to
take whatever steps it deems necessary or desirable to protect the Marks from
harmful or wrongful activities of third parties involving the Goods and Services
or otherwise and, subject to the provisions of paragraph 1.12, above, shall have
the right to control any litigation or other proceeding undertaken by it for any
such purpose.

 

1.14.        The license granted hereunder with respect to the Marks shall
automatically terminate on the expiration of the License Term.

 

2.                                      FORCE MAJEURE.

 

UPN shall not be liable to Licensee for failure to supply any programming or any
part thereof, nor shall Licensee be liable to UPN for failure to telecast any
such programming or any part thereof, by reason of any act of God, labor
dispute, non-delivery by program suppliers or others, failure or breakdown of
satellite or other facilities, legal enactment, governmental order or regulation
or any other cause beyond their respective control (each a “Force Majeure
Event”).

 

3.                                      REPRESENTATIONS AND WARRANTIES.

 

3.1.          UPN represents and warrants that Licensee’s telecasting of the
Network Programs over the facilities of the Station, in accordance with this
Agreement, shall not violate or infringe upon the rights of others; provided,
however, that the foregoing representations and warranties shall not apply to: 
(i) public performance rights in music as set forth in paragraph 5, below;
(ii) any material furnished or added to the Network Programs after delivery to
Licensee

 

3

--------------------------------------------------------------------------------


 

by any party other than UPN; or (iii) the deletion of any material from or
changes to the Network Programs as delivered by UPN by any party other than UPN.


 

3.2.          Licensee represents and warrants that it has full authority to
enter into and completely perform this Agreement.  Licensee has not, and will
not, undertake any action that might impair UPN’s rights under this Agreement. 
There are no existing or threatened claims; or litigation that would adversely
affect or impair Licensee’s ability to completely perform under this Agreement.

 

4.                                      INDEMNITIES.

 

4.1.          UPN will defend, indemnify and hold harmless Licensee (including
its officers, directors, owners, shareholders, employees and agents) from and
against any and 411 third party claims and expenses (including, without
limitation, reasonable attorneys’ fees) and liabilities, but not including “lost
profits” or consequential or indirect damages, due to UPN’s breach of any of its
obligations, representations or warranties set forth in this Agreement. 
Notwithstanding the foregoing, UPN does not make any representations or
warranties with respect to, and shall not indemnify Licensee against, any claim,
action or proceeding wherein it is alleged that matter contained in the Network
Programs was the proximate cause of any criminal or self-destructive act or
resulting civil damage.

 

4.2.          Licensee will defend, indemnify and hold harmless UPN, its
successors, licensees, assigns and parent, subsidiary and affiliated companies
or entities (including, without limitation, any partners in UPN), and the
directors, officers, employees, agents, successors, licensees and assigns of
each of the foregoing, from and against any and all third party claims and
expenses (including, without limitation, reasonable attorneys’ fees) and
liabilities, due to:  (i) the use by Licensee or its successors or assigns of
the Network Programs (other than claims, damages, liabilities, costs or expenses
as to which and to the extent that UPN is obligated to indemnify Licensee
pursuant to the preceding paragraph); (ii) Licensee’s telecast or distribution
of promotional materials for the Network Programs other than those promotional
materials delivered to Licensee by UPN; (iii) Licensee’s failure to comply with
any restriction on the exercise of any rights granted to it under this
Agreement; (iv) Licensee’s breach of any of its obligations, representations or
warranties set forth in this Agreement; or (v) any matters excluded from UPN’s
representations and warranties pursuant to clauses (i), (ii) or (iii) of
paragraph 3.1, above.  Licensee will remain responsible for honoring Licensee’s
indemnity obligations pursuant to this paragraph 4.2 despite any assignment
pursuant to paragraph 11, below.

 

4.3.          Each party agrees that, upon receipt or presentation of any claim
or notification of the institution of any action with respect to which
indemnification might be required hereunder, such party will promptly notify the
other party in writing thereof.  With respect to any such indemnification, the
indemnitor shall have the right to control the course and conduct of such
defense, and the indemnitee shall cooperate fully with the indemnitor in
defending such claim.  Any such indemnitee shall have the right, in its
discretion and at its sole expense, to retain independent counsel and to
participate in any such defense.

 

4

--------------------------------------------------------------------------------


 

5.                                      Music.

 

UPN warrants that the performing rights to the music contained in the Network
Programs shall be (i) controlled by a performing rights society, (ii) in the
public domain, or (iii) controlled by UPN to the extent necessary to permit
Licensee’s use hereunder.  UPN does not represent or warrant that Licensee may
exercise the performing rights to such music without paying a performing rights
royalty or license fee.  Licensee shall, at its sole cost and expense, secure
all performing rights licenses necessary for the telecast of the music contained
in each of the Network Programs.

 

6.                                      DEFAULT.

 

6.1.          The occurrence of any of the following events shall constitute an
“Event of Default” hereunder:  (i) Licensee’s insolvency or failure to pay its
debts when due; (ii) Licensee’s making an assignment for the benefit of
creditors, or seeking relief under any bankruptcy taw or similar law for the
protection of debtors, or suffering a bankruptcy petition to be filed against it
or a receiver or trustee appointed for substantially all of its assets, if the
same is not removed within thirty (30) days; (iii) Licensee’s breach of or
failure to comply with any material term, covenant, representation, warranty or
condition of this Agreement or any other agreement between UPN and Licensee;
(iv) a breach by any company or entity affiliated with Licensee (including,
without limitation, Licensee’s parent or subsidiary entities) of, or failure by
any such party to comply with, any material term, covenant, representation,
warranty or condition of any agreement between UPN and any such company or
entity; (v) any attempt by Licensee to make any assignment or transfer of this
Agreement without first obtaining UPN’s consent as required by paragraph 11,
below; or (vi) with respect to an assignment or transfer of this Agreement to
which UPN has consented pursuant to paragraph 11, below, Licensee’s failure to
obtain a written agreement from such assignee or transferee prior to any such
assignment or transfer, in form and substance satisfactory to UPN, assuming all
of Licensee’s obligations under this Agreement (provided, however, that nothing
contained herein shall prevent UPN from waiving such Event of Default and
ratifying such assignment or transfer).


 

6.2.          With respect to any Event of Default hereunder, if the Event of
Default is incapable of cure, then Licensee will be in default immediately upon
the occurrence of the event giving rise to the default.  If the Event of Default
incapable of cure, then Licensee will have ten (10) days after its receipt of a
written notice from UPN specifying the Event of Default within which to cure the
default.  If the Event of Default is incapable of cure, or if Licensee fails to
cure within the, time provided, then, in addition to any and all other rights or
remedies accorded to UPN pursuant to this Agreement (including, without
limitation, the termination rights accorded to UPN pursuant to paragraph 7.1.1,
below), and in addition to any and all other rights or remedies accorded to UPN
at law or in equity (including, without limitation, the right to recover
damages), UPN may avail itself of any of the additional remedies set forth in
paragraph 9, below.

 

7.                                      TERMINATION RIGHTS.

 

7.1.          Notwithstanding anything to the contrary contained in this
Agreement, in addition to any other rights or remedies accorded to UPN pursuant
to this Agreement, or any other rights or remedies accorded to UPN at law or in
equity, and regardless of whether or not an Event of Default has occurred
(except as expressly noted below), UPN may (but shall not be

 

5

--------------------------------------------------------------------------------


 

obligated to) terminate this Agreement upon the occurrence of any one (1) or
more of the following events (subject to any applicable notice provisions set
forth below):

 


7.1.1.       UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, IF SUCH EVENT OF
DEFAULT IS NOT CURED WITHIN THE TIME ALLOWED PURSUANT TO PARAGRAPH 6.2, ABOVE
(IF ANY).  SUCH TERMINATION SHALL BECOME EFFECTIVE IMMEDIATELY UPON LICENSEE’S
RECEIPT OF UPN’S WRITTEN TERMINATION NOTICE.


 


7.1.2.       IF LICENSEE FAILS TO GIVE UPN WRITTEN NOTICE, AS REQUIRED BY
PARAGRAPH 11.3 HEREOF, OF THE FILING WITH THE FCC OF AN APPLICATION FOR CONSENT
TO THE ASSIGNMENT OR TRANSFER OF CONTROL OF STATION’S LICENSE, BY UPN’S GIVING
LICENSEE WRITTEN NOTICE OF TERMINATION WITHIN THIRTY (30) DAYS OF ITS LEARNING
OF THE FILING OF SUCH APPLICATION.  A TERMINATION OF THIS AGREEMENT PURSUANT TO
THIS PARAGRAPH 7.1.2 SHALL BE EFFECTIVE AS OF THE EFFECTIVE DATE OF ANY
ASSIGNMENT OR TRANSFER OF CONTROL (VOLUNTARY OR INVOLUNTARY) OF STATION’S
LICENSE OR ANY INTEREST THEREIN, OR FIFTEEN (15) DAYS AFTER LICENSEE’S RECEIPT
OF NOTICE OF TERMINATION, WHICHEVER IS LATER.


 


7.1.3.       IF THE STATION HAS THREE (3) OR MORE UNAUTHORIZED!, PREEMPTIONS
DURING ANY TWELVE (12) MONTH PERIOD DURING THE LICENSE TERM, OR IF UPN
REASONABLY BELIEVES BASED ON LICENSEE’S ACTIONS OR STATEMENTS THAT SUCH
UNAUTHORIZED PREEMPTIONS WILL OCCUR.  SUCH TERMINATION SHALL BECOME EFFECTIVE
THIRTY (30) DAYS AFTER LICENSEE’S RECEIPT OF UPN’S WRITTEN TERMINATION NOTICE.


 


7.1.4.       IF THE STATION’S POWER, FREQUENCY OR HOURS OF OPERATION ARE
MATERIALLY REDUCED AT ANY TIME, OTHER THAN AS A RESULT OF A FORCE MAJEURE EVENT,
OR’ THE STATION’S TRANSMITTER LOCATION OR PROGRAMMING FORMAT IS MATERIALLY
CHANGED, SO THAT STATION’S VALUE TO UPN AS A TELECASTER OF NETWORK PROGRAMS IS
LESS THAN AS OF THE DATE OF THIS AGREEMENT, AND SUCH REDUCTION OR CHANGE HAS NOT
BEEN CURED WITHIN FIFTEEN (15) BUSINESS DAYS AFTER IT OCCURS.  SUCH TERMINATION
SHALL BECOME EFFECTIVE IMMEDIATELY UPON LICENSEE’S RECEIPT OF UPN’S WRITTEN
TERMINATION NOTICE.


 


7.1.5.       IF, DUE TO A FORCE MAJEURE EVENT, LICENSEE SUBSTANTIALLY FAILS TO
TELECAST THE NETWORK PROGRAMS, AS SCHEDULED BY UPN, FOR FOUR (4) CONSECUTIVE
WEEKS, OR FOR SIX (6) WEEKS IN THE AGGREGATE DURING ANY TWELVE (12) MONTH
PERIOD.  SUCH TERMINATION SHALL BECOME EFFECTIVE FIFTEEN (15) DAYS AFTER
LICENSEE’S RECEIPT OF UPN’S WRITTEN TERMINATION NOTICE.


 


7.1.6.       IF UPN, OR ANY COMPANY AFFILIATED WITH UPN, INCLUDING, WITHOUT
LIMITATION, PARAMOUNT PICTURES CORPORATION, CBS AND VIACOM INC. OR ANY OF THEIR
AFFILIATES, ACQUIRES A FINANCIAL INTEREST (OR ACQUIRES AN OPTION TO ACQUIRE A
FINANCIAL’ INTEREST) IN A TELEVISION STATION, OR THE LICENSE FOR SUCH STATION,
IN THE STATION’S DMA.  SUCH TERMINATION SHALL BECOME EFFECTIVE THIRTY (30) DAYS
AFTER LICENSEE’S RECEIPT OF UPN’S WRITTEN TERMINATION NOTICE.


 


7.1.7.       IF, AT ANY TIME DURING THE LICENSE TERM, LICENSEE ENTERS INTO A
LOCAL MARKETING OR TIME BROKERAGE AGREEMENT (OR OTHER SIMILAR AGREEMENT) WITH
ANY THIRD PARTY AND SUCH THIRD PARTY CAUSES LICENSEE OR THE STATION TO ENGAGE IN
PRACTICES OR ACTIVITIES WHICH UPN REASONABLY BELIEVES ARE OR WILL BE DETRIMENTAL
TO UPN, OR CAUSES

 

6

--------------------------------------------------------------------------------


 

Licensee or the Station to discontinue any activities or practices which UPN
reasonably believes are beneficial to UPN.  Such termination shall become
effective thirty (30) days after Licensee’s receipt of UPN’s written termination
notice.

 


7.1.8.       IF UPN CEASES OPERATION OF A NATIONAL NETWORK TELEVISION SERVICE. 
SUCH TERMINATION SHALL BECOME EFFECTIVE NINETY (90) DAYS AFTER LICENSEE’S
RECEIPT OF UPN’S WRITTEN TERMINATION NOTICE.


 

7.2.          Licensee shall have the right to terminate this Agreement only if,
due to any Force Majeure Event, UPN substantially fails to provide Network
Programs generally for four (4) consecutive weeks, or for six (6) weeks in the
aggregate during any twelve (12) month period, in which event Licensee may
terminate this Agreement upon fifteen (15) days prior written notice. 
Notwithstanding the foregoing, UPN’s failure to provide any specifically
identified Network Program (as opposed to its failure to provide Network
Programs generally), or UPN’s delivery of repeat telecasts of one or more
Network Programs, beyond the number of repeat telecasts originally contemplated
by UPN, shall not constitute a failure to provide Network Programs as provided
herein.

 

8.                                      RIGHTS ON TERMINATION.

 

8.1.          On the expiration or termination of the licenses granted:  to
Licensee hereunder, whether by expiration of the License Term or UPN’s
termination of this Agreement prior to the expiration of the License Term, all
of Licensee’s rights hereunder (including, without limitation, all of Licensee’s
rights with respect to the Network Programs and the Marks) shall automatically
terminate and revert to UPN, and Licensee shall immediately discontinue
telecasts of the Network Programs and all use of the Marks or any variation or
simulation thereof.  In addition, upon any such termination, Licensee shall
immediately discontinue producing, advertising and promoting the Goods and
Services unless Licensee first removes all references to or uses of the Marks.


 

8.2.          Without limiting the foregoing, upon termination of the licenses
granted to Licensee hereunder, the parties shall perform all other acts which
may be necessary or useful to render effective the termination of Licensee’s
interest in the Network Programs and the Narks, and Licensee shall execute any
assignment, conveyance, acknowledgment or other document that UPN may require,
relinquishing or conveying to UPN any and all rights to or interest in the Marks
that Licensee has, and any goodwill associated therewith.


 

8.3.          If UPN terminates this Agreement pursuant to any provision hereof,
notwithstanding such termination, UPN shall continue to have, and hereby
reserves, all rights and remedies which it has, or which are granted to it by
operation of law, with respect to any breach of this Agreement by Licensee,
including, without limitation the right to recover damages with respect to any
breach of this Agreement and the right to seek injunctive or other equitable
relief with respect to any unlawful or unauthorized use of the Network Programs
or the Marks.

 

9.                                      ADDITIONAL REMEDIES.

 

9.1.          Licensee agrees that Licensee’s obligations hereunder are of a
special, unique, unusual and extraordinary character which give them a peculiar
value such that Licensee’s failure to comply with such obligations cannot be
reasonably or adequately

 

7

--------------------------------------------------------------------------------


 

compensated by damages in an action at law, and that a breach of Licensee’s
obligations hereunder will cause UPN to suffer irreparable injury and damage. 
Licensee hereby expressly agrees that UPN will be entitled to injunctive or
equitable relief, including, without limitation, specific performance, to
prevent or cure, any breach or threatened breach of Licensee’s obligations
hereunder.  UPN’s resort to injunctive or equitable relief, however, will not be
construed as a waiver of any other rights which UPN may have against Licensee
for damages or otherwise.

 

9.2.          A waiver by either party of any breach of this Agreement shall not
be deemed a waiver of any prior or subsequent breach hereof.  No waiver shall be
effective’ unless in writing.  The exercise of any right will not be deemed a
waiver of any other right or of any default of the other party.  All remedies of
either party shall be deemed cumulative and the pursuit of any one remedy shall
not be deemed a waiver of any other remedy.  Except where otherwise specifically
noted, all references in this Agreement to “damages” shall mean all recoverable
damages to the fullest extent permissible under law, including, without
limitation, consequential damages, statutory damages and punitive damages.

 

10.                               NOTICE OF INTENT TO SELL AVAILABLE ASSETS.

 

If at any time during the License Term Licensee intends to sell, transfer or
assign any or all of its rights in and to the Station, the assets comprising the
Station or the license for the Station (collectively the “Available Assets”),
prior to selling, assigning or transferring any of the Available Assets to a
third party, Licensee shall notify UPN in writing to such effect prior to
offering the Available Assets to any third party.

 

11.                               ASSIGNMENT.

 

11.1.        UPN may assign this Agreement to (i) any entity affiliated with
UPN, including, without limitation, any entity which is a partner in UPN,
(ii) any entity affiliated With any partner in UPN, or (iii) any entity
acquiring all, or substantially all, of the assets or business of UPN. 
Thereafter, such assignee may assign this Agreement to any other entity
affiliated with such assignee.  Any such assignment shall release the assignor
from its obligations hereunder and substitute the assignee therefor.

 

11.2.        Licensee may not assign this Agreement or any rights hereunder,
either in whole or in part, voluntarily or by operation of law, without UPN’s
prior written consent.  Any assignment permitted by UPN hereunder shall not
relieve Licensee of its obligations hereunder.  Any purported assignment by
Licensee (including, without limitation, a transfer of control of the Station’s
license) without UPN’s prior written consent shall, at UPN’s election, be null
and void and shall not be enforceable against UPN; provided, however, that UPN,
in its sole discretion, may elect to waive the Event of Default arising from
Licensee’s failure to. obtain UPN’s prior written consent to any such assignment
(or transfer of control) and UPN may consent to a purported assignment of this
Agreement (or a transfer of control of the Station’s license) by Licensee after
the effective date of such purported assignment (or transfer of control).  For
purposes of this paragraph, an assignment or transfer of a controlling interest
in Licensee’s capital stock or other evidence of ownership, or the sale of all
or substantially all of Licensee’s assets, will be deemed an assignment or
transfer for which UPN’s prior written consent must first be obtained.

 

8

--------------------------------------------------------------------------------


 

11.3.        Licensee shall notify UPN immediately after any application is made
to the FCC relating to a transfer either of any interest in Licensee or of the
Station’s license.  In the event that UPN shall disapprove of the proposed
transferee, UPN shall have the right to terminate !,this Agreement effective as
of the effective date of any such transfer (except a transfer within the
provisions of Section 73.3540(f) of the FCC Rules) by giving Licensee notice
thereof, within thirty days after the date on which Licensee gives UPN notice of
the making of such application.  If UPN does not so terminate this Agreement,
Licensee shall, prior to the effective date of any such transfer of any interest
in Licensee or of the Station’s license, and as a condition precedent to such
transfer, procure and deliver to UPN, in form reasonably satisfactory to UPN,
the agreement of the proposed transferee that, upon consummation of the
transfer, the transferee will unconditionally assume and perform all obligations
of Licensee under this Agreement.  Upon delivery of said agreement to UPN, the
provisions of this Agreement applicable to Licensee shall, effective upon the
date of such transfer, be applicable to such transferee.

 

11.4.        Licensee’s obligations to procure the assumption of this Agreement
by any transferee of Station as a condition precedent to such transfer shall be
deemed to’ be of the essence of this Agreement; further, Licensee expressly
recognizes that money damages will be inadequate to compensate UPN for the
breach of such obligation, and that UPN shall accordingly be entitled to
equitable relief to enforce the same.

 

12.                               NOTICES.

 

All notices, statements and other documents which either party is required to
give hereunder shall be in writing and shall be given either by personal
delivery, overnight mail, certified or registered mail or facsimile (except as
otherwise provided herein).  Delivery of any notice, statement or other document
to either party shall be deemed complete if and when such notice, statement or
document is personally delivered to such party, upon receipt by such party of a
facsimile, or upon its deposit in the mail, postage pre-paid, registered or
certified mail, return receipt requested, and addressed to the recipient at the
address set forth herein.  All notices given hereunder shall be sent to the
applicable party at the address for that party set forth on the first page of
this Agreement, or to such other address as such party may be designate in
writing from time to time.  All notices given to UPN hereunder shall be sent to
the attention of the President, Affiliate Relations, or otherwise as UPN may
designate in writing from time to time.

 

13.                               UNAUTHORIZED COPYING.

 

Subject to the provisions of paragraph 9.1 of the principal portion of this
Agreement, Licensee shall not, and shall not permit others to, record, copy or
duplicate any programming or other material furnished by UPN hereunder, in whole
or in part, and shall take all reasonable precautions to prevent any such
recording, copying or duplicating.  Notwithstanding the foregoing, if the
Station is located in the Mountain Time Zone, Licensee may pre-record
programming from UPN’s satellite feed for later telecast at the times scheduled
by UPN.  Licensee shall erase all such pre-recorded programming promptly after
its scheduled telecast and shall otherwise comply with the provisions of
paragraph 9.1 of the principal portion of this Agreement.  Nothing in this
paragraph 13 shall in any way authorize Licensee to telecast any Network Program
more than the number of times specifically authorized by UPN.

 

9

--------------------------------------------------------------------------------


 

14.                               MISCELLANEOUS.

 

14.1.        Licensee shall not alter, delete or reposition any copyright,
trademark, logo, credit or any other notice included in any materials or
programming delivered pursuant to this Agreement, or include any advertisements
or other material in any Network Program other than Licensee’s commercial
announcements as provided in paragraph 5 of the principal portion of this
Agreement.  Without limiting the generality of the foregoing, it is an express
requirement of this Agreement that, when telecast, each Network Program bear the
copyright notice contained in the Network Program as delivered by UPN.

 

14.2.        The relationship between the parties herein is strictly that of a
licensor and licensee.  Nothing contained in this Agreement shall create any
partnership, joint venture, fiduciary or agency relationship between UPN and
Licensee nor shall anything contained herein be deemed to constitute a sale or
rental of any Network Program.  Each party is acting independently hereunder and
shall independently discharge all obligations imposed on it by any applicable
federal, state or local law, regulation or order now or hereinafter in force or
effect.

 

14.3.        The titles of the paragraphs of this Agreement are for convenience
only and shall not in any way affect the interpretation of this Agreement or any
part thereof.

 

14.4.        This Agreement is not for the benefit of any third party and shall
not be deemed to grant any right or remedy to any third party whether or not
referred to herein.

 

14.5.        This Agreement, which includes, without limitation, the Standard
Terms and Conditions and any schedules, exhibits and riders attached hereto,
constitutes the entire understanding between UPN and Licensee with respect to
the subject matter hereof and supersedes all prior or contemporaneous
agreements, representations, warranties, statements, promises, arrangements and
understandings, either oral or written, express or implied, with respect to the
subject matter hereof.  Each party acknowledges that no representation or
agreement not expressly contained in this Agreement has been made to the other
party or any of such party’s agents, employees or representatives.  This
Agreement may not be modified or amended except in writing signed by each party
hereto and no changes, amendments, assignments or waivers hereof shall be
binding upon UPN until accepted in writing by a duly authorized officer of UPN.

 

14.6.        This Agreement shall be governed by and construed in accordance
with the federal laws of the United States, including, without limitation, the
FCC Rules, regulations and published policies of the FCC, and the laws of the
State of New York applicable to contracts entered into and fully performed
therein.  Any legal proceedings brought to resolve any dispute arising out of or
relating to this Agreement shall be commenced in the appropriate Los Angeles or
New York County court or the United States District Court for the Central
District of California or the Southern District of New York.  No action or
proceeding brought pursuant to this Agreement shall be commenced or maintained
outside of either Los Angeles or New York County.  Regardless of the parties’
respective domicile or residence, the parties hereby submit to the exercise of
personal jurisdiction over them by the Los Angeles or New York County courts or
the United States District Court for the Central District of California or the
Southern District of New York.  In that regard, Licensee hereby irrevocably
appoints the Secretary of State of the State of California as its
attorney-in-fact for purposes of service of summons or other legal

 

10

--------------------------------------------------------------------------------


 

process on Licensee in the State of California and the Secretary of State of the
State of New York as its attorney-in-fact for purposes of service of summons or
other legal process on Licensee in the State of New York.  Such service may be
made by mailing a copy of any summons or other legal process in any such action
or proceeding to the applicable Secretary of State and delivering a copy of such
summons or other legal process to Licensee in accordance with the provisions of
paragraph 12 of these Standard Terms and Conditions.  The California and New
York Secretaries of State are hereby authorized and directed to accept service
of summons or other legal process on Licensee’s behalf.  Service of such summons
or other legal process as provided herein shall be deemed personal service on
Licensee, accepted by Licensee as such, and shall be legal and binding upon
Licensee for all purposes of any such action or proceeding.  Licensee
irrevocably waives any objection which it may now or hereafter have to the venue
of any suit, action or proceeding arising out of or relating to this Agreement
or any document executed in connection herewith brought in the courts of the
State of California, County of Los Angeles, the State of New York, County of New
York, or in the United States District Court for the Central District of
California or Southern District of New York, and hereby further irrevocably
waives any claim that any such suit, action or proceeding brought in any such
court has been brought in an inconvenient forum.

 

14.7.        In the event of any dispute arising under or related to this
Agreement, the prevailing party shall be entitled to recover its reasonable
attorneys’ fees and costs incurred therein.

 

14.8.        If any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction or other governmental authority
(including, without limitation, the FCC) to be invalid, void or unenforceable,
(i) the remainder of the terms, provisions, covenants and restrictions of this
Agreement shall remain in full force and effect and shall in no way be affected,
impaired or invalidated, and (ii) to the fullest extent possible, the provisions
of this Agreement (including, without limitation, all portions of any section of
this Agreement containing such provision held to be invalid, illegal or
unenforceable that are not themselves invalid, illegal or unenforceable) shall
be construed so as to give effect to the intent manifested by the provision held
invalid, illegal or unenforceable.

 

14.9.        This Agreement and all rights and all obligations hereunder shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns (including, without limitation, any
assignee or transferee pursuant to any assignment or transfer for which UPN has
consented pursuant to paragraph 11.2 or 11.3, above).

 

14.10.      As used in this Agreement “and” means all of the possibilities, “or”
means any or all of the possibilities in any combination, “either…or” means only
one (1) of the possibilities and “including” means “including, without
limitation”.

 

14.11.      This Agreement may be executed in one (1) or more counterparts, each
of which shall, for all purposes, be deemed an original, and all of such
counterparts together shall constitute one (1) and the same Agreement.

 

11

--------------------------------------------------------------------------------


 

DEAL TERMS RIDER

 

YOUNG BROADCASTING OF SIOUX FALLS, INC. (KELO-DT)

 

This agreement (the “Rider”) shall serve as a rider to the October 15, 2003,
Affiliation Agreement between UPN and Young Broadcasting of Sioux Falls, Inc.
with respect to KELO-DT, which broadcasts on television channel 32 and which is
licensed by the FCC to serve the community of Sioux Falls, South Dakota located
in the Designated Market Area of Sioux Falls (Mitchell), South Dakota.  Unless
otherwise indicated, all capitalized terms used herein shall be defined as set
forth in the Agreement.  In the event of any conflict between any of the
provisions of this Rider and the Agreement, the applicable provision of this
Rider shall control.

 

1.             The License Term shall be a five (5) year period commencing on
January 27, 2004.  Licensee shall have the option to extend the Agreement for an
additional five year term by giving UPN written notice of its election to
extend, no fewer than ninety (90) days before the expiration of the License
Term.

 

2.             Paragraph 1.1 of the Agreement is amended by inserting “certain
of after the word “over” in said paragraph.

 

3.             The first sentence of paragraph 2.2 of the Agreement is deleted.

 

4.             Notwithstanding anything to the contrary contained in
paragraphs 2.2.2, 2.2.3 or 2.3, in the event UPN elects to deliver additional
programs to Station as described in said paragraphs, Licensee shall not be
obligated to telecast such additional programs and Licensee’s sole obligation
with respect thereto shall be to use its best efforts to clear such programs. 
Any such programs cleared by Licensee shall be deemed to be Network Programs and
subject to the terms and conditions of the Agreement.  In addition,
paragraph 2.4 of the Agreement is amended by adding the following sentence at
the end thereof:

 

If the time periods during which UPN schedules a Network Program is outside the
time periods specified in 2.2.1, then Licensee will use its best efforts to
clear the Network Program during the requested alternate time period.

 

5.             It is understood that a “change in broadcast schedule” as set
forth in paragraph 2.5 shall not include the change in time of telecast of any
Network Program if such change is to a time period outside those specified in
paragraph 2.2.1.

 

6.             Notwithstanding the terms of paragraph 3 of the Agreement or
paragraph 1 of this Rider, and in addition to any termination rights accorded to
UPN in the Standard Terms and Conditions of the Agreement, UPN may terminate the
Agreement, in its sole discretion, at any time upon one (1) years prior written
notice to Licensee, which termination shall in no event be effective prior to
January 26, 2007.

 

7.             Notwithstanding the terms of paragraph 4.1 of the Agreement, the
only data that Licensee shall be obligated to telecast shall be data included
within the definition of program related material set forth in paragraph 4.2 of
the Agreement.

 

1

--------------------------------------------------------------------------------


 

8.             The fourth sentence of paragraph 4.2 of the Agreement is amended
by deleting everything after “business purpose” in said sentence.

 

9.             Paragraph 4.2 of the Agreement is further amended by inserting
the following after “as” in clause (vii) in the fifth sentence of said
paragraph:

 

UPN and Licensee agree (which agreement shall not be unreasonably withheld by
either party)

 

10.           The breach by Licensee of paragraph 5.5 of the Agreement shall not
be deemed a material breach of the Agreement.

 

11.           Paragraph 6.1.1 of the Agreement is deleted and replaced with the
following:

 

Nothing contained herein shall be construed to prevent Licensee from exercising
its rights under the FCC’s “Right to Reject Rule” as set forth in
Section 73.658(e) of the FCC Rules whereby Licensee may reject or refuse any
Network Program that Licensee reasonably believes to be unsatisfactory,
unsuitable or contrary to the public interest (an “Unacceptable Program”), or
may substitute a program that Licensee reasonably believes is of greater local
or national importance; provided, however, that Licensee shall give UPN written
notice of each such preemption, and the justification therefor, at least
seventy-two (72) hours in advance of the scheduled telecast, or as soon
thereafter as circumstances permit (including an explanation of the cause for
any lesser notice); and further provided that, except with respect to
Unacceptable Programs, unless UPN gives Licensee written notice that UPN is
exercising its right, pursuant to paragraph 6.2, below, to terminate Licensee’s
right to telecast the preempted Network Program, Licensee fulfills its make-good
obligations as set forth in paragraph 6.3, below.  No Network Program may be
considered unsatisfactory, unsuitable or contrary to the public interest, or of
lesser local or national importance, based on program performance or ratings,
advertiser reactions, or the availability of alternative programming (including,
without limitation, sporting events) which Licensee believes to be more
profitable or attractive than the scheduled Network Program.

 

12.           Paragraph 7.1 of the Agreement is amended by deleting the first
clause of the second sentence of said paragraph and replacing it with the
following:

 

Licensee shall use good faith efforts to telecast the Promos to obtain the best
possible promotion for the Network Programs;

 

13.           The second sentence of paragraph 8.1 is deleted and replaced with
the following:

 

Licensee acknowledges that telecasts of the Network Programs by a television
broadcast station located outside of the Licensed Community or Network
Exclusivity Zone may be received over the air by television sets located within
the Licensed Community or Network Exclusivity Zone and Licensee agrees that such
reception shall not constitute a breach of this Agreement by UPN.

 

2

--------------------------------------------------------------------------------


 

14.           Paragraph 8.2 and the first two sentences of paragraph 8.3 of the
Agreement are deleted in their entirety.  “Notwithstanding the provisions of
this paragraph or the Exclusivity Rider,” in the third sentence of paragraph 8.3
is deleted and replaced with “Notwithstanding the provisions of paragraph 8.1 of
the Agreement,”.  Licensee agrees that no exclusivity is granted pursuant to the
Agreement with respect to the retransmission by cable systems of broadcast
signals originating outside the Licensed Community whether pursuant to a
compulsory license or otherwise.

 

15.           The words “Any and all costs of whatever kind or nature” in the
second sentence of paragraph 9.1 of the Agreement are deleted and replaced with
the following:

 

UPN, at its expense, shall deliver the Network Programs to Licensee in good
quality for telecast by Licensee and all costs

 

16.           The word “endeavor” in the paragraph 9.2 of the Agreement is
deleted and replaced with “use reasonable efforts”.

 

17.           The word “immediately” in paragraph 1.1 of the Agreement is
deleted and replaced with “, within fourteen (14) business days,”

 

18.           Paragraph 4.1 of the Standard Terms and Conditions is deleted and
replaced with the following:

 

UPN will defend, indemnify and hold harmless Licensee, its successors,
licensees, assigns and parent, subsidiary and affiliated companies or entities,
and the directors, officers, employees, agents, successors, licensees and
assigns of each of the foregoing, from and against any and all third party
claims and expenses (including, without limitation, reasonable attorneys’ fees)
and liabilities, due to (i) Licensee’s telecast or distribution in accordance
with the provisions of this Agreement of promotional materials for the Network
Programs delivered to Licensee by UPN (ii) UPN’s breach of any of its
obligations, representations or warranties set forth in this Agreement.  UPN
will remain responsible for honoring UPN’s indemnity obligations pursuant to
this paragraph 4.1 despite any assignment pursuant to paragraph 11, below.

 

19.           The words “thirty (30) days” in the second sentence of
paragraph 7.1.6 of the Standard Terms and Conditions are deleted and replaced
with “one (1) year”.

 

20.           Paragraph 7.2 of the Standard Terms and Conditions is amended by
deleting “only” in the first sentence thereof and by inserting the following
after the first sentence of said paragraph:

 

In addition, Licensee shall have the right to terminate this Agreement in the
event of a breach by UPN of, or failure by UPN to comply with, any material
term, covenant, representation, warranty or condition of this Agreement in which
event UPN will have ten (10) days after its receipt of written notice from
Licensee specifying the breach or failure within which to cure the breach or
failure.  Such termination shall become effective immediately upon UPN’s receipt
of Licensee’s written termination notice.

 

3

--------------------------------------------------------------------------------


 

21.           Paragraph 9.1 of the Standard Terns and Conditions is deleted and
replaced with the following:

 

Licensee and UPN agree that each of their obligations hereunder are of a
special, unique, unusual and extraordinary character which give them a peculiar
value such that either party’s failure to comply with such obligations cannot be
reasonably or adequately compensated by damages in an action at law, and that a
breach of a party’s obligations hereunder will cause the other party to suffer
irreparable injury and damage.  Each party hereby expressly agrees that the
other party will be entitled to injunctive or equitable relief, including,
without limitation, specific performance, to prevent or cure any breach or
threatened breach of such other party’s obligations hereunder.  Either party’s
resort to injunctive or equitable relief, however, will not be construed as a
-waiver of any other rights which such party may have against the other party
for damages or otherwise.

 

22.           Paragraph 10 of the Standard Terms and Conditions is deleted.

 

23.           Paragraph 11.2 of the Standard Terms and Conditions is amended, by
inserting “which consent shall not be unreasonably withheld; provided, however,
that a pro forma assignment or transfer or control permitted to be filed
pursuant to the FCC Rules on FCC Form 315 shall not require consent by UPN” at
the end of the first sentence thereof.

 

24.           Paragraph 11.3 or the Standard Terms and Conditions is amended by
inserting “, including, without limitation, any notice filed on FCC Form 316” at
the end of the first sentence thereof and by inserting “which disapproval may
only be for reasonable cause,” between “transferee,” and “UPN” in the second
sentence thereof.

 

25.           Paragraph 11.4 of the Standard Terms and Conditions is deleted and
replaced with the following:

 

Each party’s obligations to procure the assumption of this Agreement by any
transferee of such party as a condition precedent to such transfer and such
assumption shall be deemed to be of the essence of this Agreement; further each
party expressly recognizes that money damages will be inadequate to compensate
the other party for the breach of such obligation, and that each party shall
accordingly be entitled to equitable relief to enforce the same.

 

26.           The 5th through 8th sentences of paragraph 14.6 of the Standard
Terms and Conditions are deleted.

 

27.           Licensee agrees to use its best efforts to obtain upon
commencement of the License Term and maintain through the end of the first year
of the License Term, distribution by cable systems of the Subchannel that
carries the Network Programs to at least sixty five percent (65%) of cable
subscribers in the Station’s DMA and to obtain within one years of the
commencement of the License Term and to maintain for the duration thereof,
distribution by cable systems to ninety percent (90%) of cable subscribers in
the Station’s DMA.

 

4

--------------------------------------------------------------------------------


 

28.           It is agreed and understood that nothing in the Agreement shall be
construed as a waiver of any legal right or obligation possessed by or imposed
on the parties by any applicable law, rule or regulation.  In particular, it is
agreed that paragraphs 2.2.2, 2.2.3, 2.3, 2.4, 2.5, 4.1, 4.2, 6.1.1, 6.1.2, 6.2
and 6.3 shall be construed so as to conform with the “exclusive affiliation”,
“territorial exclusivity”, “time option” and “right to reject” rules (47 CFR
§ 73.658) as interpreted by the FCC.  It is understood that the interpretation
of these rules is presently the subject of an FCC proceeding.  It is agreed that
the terms of the Agreement shall be construed in a fashion consistent with the
decision rendered in that proceeding.

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

1.             Licensee does not have any prior programming commitments. 
Licensee shall nevertheless be entitled to ten (10) hours per calendar year of
one-time-only preemptions of Network Programs (pro rated for the period from the
commencement of the License Term through the first December 31 thereof and for
the period from the final January 1 thereof through the end of the License
Term), which preemptions shall be deemed Authorized Preemptions.  In addition,
it is understood that Licensee intends to explore the possibility of obtaining
broadcast rights to professional and local sports programming in which event the
parties shall negotiate in good faith with respect to increasing the number of
Authorized Preemptions and UPN shall not unreasonably withhold its consent to
such an increase.

 

2.             With regard to preemptions of Prime Time Network Programs, the
make-good times shall be as follows, with Licensee exerting its best efforts to
program the make-good alternatives in descending order as set forth in the table
below:

 

2.1.

 

First Alternative:

 

Immediately following the preemption, or if the news immediately follows the
preemption, immediately following said newscast, provided that no make-goods
shall conclude after 12:00 midnight Eastern and Pacific Times. (11:00 p.m.
Central and Mountain Times).

 

 

 

 

 

2.2.

 

Second Alternative:

 

Saturday, 8:00 p.m. – 10:00 p.m. or Sunday, 7:00 p.m. – 10:00 p.m. Eastern and
Pacific Times (Saturday, 7:00 p.m. - 9:00 p.m. or Sunday, 6:00 p.m. — 9:00 p.m.
Central and Mountain Times), until such time as UPN programs said time
period(s).

 

 

 

 

 

2.3.

 

Third Alternative:

 

Saturday, 5:00 p.m. – 8:00 p.m. or Sunday, 4:00 p.m. – 7:00 p.m. Eastern and
Pacific Times (Saturday, 4:00 p.m. – 7:00 p.m. or Sunday, 3:00 p.m. – 6:00 p.m.
Central and Mountain Times).

 

 

 

 

 

2.4.

 

Fourth Alternative:

 

Monday through Sunday, 10:00 p.m. – 12:00 midnight Eastern and Pacific Times
(9:00 p.m. – 11:00 p.m. Central and Mountain Times).

 

Notwithstanding the foregoing, the make-good time for WWE Smackdown! or any
successor WWE program shall be in accordance with those requirements imposed
from time to time by World Wrestling Entertainment and UPN and of which Licensee
shall be notified by UPN.  Such requirements are currently that the make-good
time shall be between 6:00 p.m. and 2:00 a.m. on the Friday or Saturday
following the preemption.

 

A - 1

--------------------------------------------------------------------------------


 

3.             Pursuant to paragraph 6.3 of the Agreement, the make-good times
for preemptions of non-Prime Time Network Programs shall be as follows:

 

3.1.

 

Weekend Programming

 

If the preempted Network Program is one intended primarily for children twelve
(12) years old or younger, Saturday or Sunday between 7:00 a.m. and 6:00 p.m.
(in all time zones).  For all other preempted Weekend Programming, Saturday or
Sunday between 12:00 noon and 12:00 midnight (in all time zones).

 

 

 

 

 

3.2.

 

Daytime Programming

 

Monday through Friday between 2:00 p.m. and 6:00 p.m. in all time zones).

 

4.             Notwithstanding anything in paragraphs 2 and 3 of this Exhibit A
to the contrary, no make-good telecast shall conflict with the telecast of any
other regularly scheduled Network Program and no make-good telecast shall
conclude after the end of the Sunday broadcast day (i.e. 2:00 a.m. Monday
morning) during the broadcast week the preempted Network Program was originally
scheduled for telecast.

 

A - 2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

EXCLUSIVITY RIDER

 

This Exclusivity Agreement is entered into with reference to the following
facts:

 

A.            Licensee and UPN have entered into that certain Affiliation
Agreement pursuant to which UPN has agreed to deliver certain television
programs to Licensee (collectively the “Network Programs”).

 

B.            Licensee desires to exhibit the Network Programs on an exclusive
basis in the Licensed Community.

 

C.            UPN desires that Licensee shall exhibit the Network Programs in
the Licensed Community on an exclusive basis.

 

WHEREFORE, Licensee and UPN hereby agree as follows:

 

1.0           The following definitions shall apply in interpreting the terms of
this Exclusivity Agreement:

 

1.10         “Cable television system” has the meaning given to that term in
Section 76.5(a) of the FCC Rules.

 

1.11         “FCC Rules” means the rules and regulations of the FCC, as the same
may be in effect from time-to-time, as set forth in volume 47 of the Code of
Federal Regulations (47 CFR).  All references in this Exclusivity Agreement to
specific sections of the FCC Rules shall be deemed to be references to the
applicable section in 47 CFR

 

1.12         “Network Exclusivity Zone” means the zone within thirty-five (35)
miles of a station’s Reference Points, or, in the case of a “small market
television station”, as defined in Section 76.92 of the FCC Rules, the zone
within fifty-five (55) miles of said Reference Points; provided, however, that
in no case shall the “Network Exclusivity Zone” include an area within the
Designated Market Area, as most recently determined by Nielsen Media Research,
of another UPN affiliate.

 

1.13         “Reference Point” has the meaning given to that term in
Section 73.658(m) of the FCC Rules, and shall be deemed to include with respect
to a station in a hyphenated market, the Reference Point of each named community
in that market.

 

1.14         “Television station” means any television broadcast station
licensed by the FCC and operating on a channel regularly assigned to its
community by Section 73.606 or 73.622 of the FCC Rules.

 

2.0           All capitalized terms used in this Exclusivity Agreement without
definition shall have the meaning accorded to such terms in the Affiliation
Agreement.

 

3.0           UPN agrees that during the License Term, except as set forth in
paragraphs 6.2 and 6.3 of the Affiliation Agreement, UPN shall not license the
Network Programs, or any of them, to any broadcast television station licensed
by the FCC to operate in the Licensed Community, other than the Station. 
Licensee acknowledges that telecasts of the Network

 

B - 1

--------------------------------------------------------------------------------


 

Programs originating outside of the Licensed Community may be received by
television sets located within the Licensed Community, and Licensee agrees that
such reception shall not constitute a breach of this Exclusivity Agreement by
UPN.

 

4.0           Licensee shall be entitled to exercise, within Station’s Network
Exclusivity Zone, the protection against duplication of network programming in
any and all formats (including digital format), as provided by Sections 76:92
through 76.95 of the FCC Rules, and Sections 76.120 through 76.124 of the FCC
Rules, with respect to a Network Program during the period beginning one (1) day
before and ending seven (7) days after the day UPN intends for such Network
Program to be generally broadcast by UPN’s affiliates; provided, however, that
such right shall apply only to Network Programs broadcast in the intended time
period or authorized make-good time period; and provided further that nothing
herein shall be deemed to preclude UPN from granting to any other broadcast
television station licensed to any other community similar network
non-duplication rights within that station’s Network Exclusivity Zone, and
Licensee’s aforesaid right of network non-duplication shall not apply with
respect to the transmission of the programs of another UPN affiliate (current or
future) by a “community unit”, or a satellite carrier, as those terms are
defined by the FCC Rules, located (wholly or partially), or serving subscribers,
within the area in which Station’s Network Exclusivity Zone overlaps the Network
Exclusivity Zone of that other UPN affiliate.  Notwithstanding the provisions of
this Exclusivity Agreement, (a) UPN shall have the right to authorize any
television broadcasting station (whether or not such station is in the Licensed
Community) to telecast any program offered by UPN concerning a subject UPN deems
to be of immediate national significance, including, without limitation, a
Presidential address and (b) with respect to the MGM movies that currently
constitute the Saturday Programming, exclusivity is granted only with respect to
the regularly scheduled period of broadcast of said Saturday Programming.

 

5.0           If any provision or part thereof of this Exclusivity Agreement is
determined to be invalid by a final decision of any court or government agency,
the remaining provisions or part thereof shall remain in full force and effect.

 

6.0           In the event that a cable television system, television station or
any other entity or person fails to respect Licensee’s exclusive rights pursuant
to this Exclusivity Agreement and the FCC Rules, or any other applicable
agreements, rules or statutes, Licensee shall promptly notify UPN and Licensee
may institute such actions and proceedings as are provided for by the FCC Rules
or under any statute, law, regulation or at common law in order to enforce its
exclusive rights and recover damages for the violation thereof.  UPN may, but
shall not be obligated to, join Licensee in such actions and proceedings, and
may be represented by counsel of its choice.  If it so elects, or in the event
that Licensee fails to institute any such action or proceeding, UPN may
institute and prosecute any such suit or proceeding in its own name as it may
determine in its sole discretion.  In the event any damages or monies for the
violation of Licensee’s exclusive rights or of any statute, law or regulation,
are recovered in any joint action or proceeding, the amount so recovered shall
be divided between UPN and Licensee according to their respective damages
established in the joint action or proceeding after first deducting therefrom
reasonable expenses and counsel fees.  In the event that either party brings an
action or proceeding without being joined therein by the other party, the party
bringing the action or proceeding shall pay its own expenses and counsel fees,
and shall retain any amount recovered for its own benefit.

 

B - 2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Exclusivity Agreement
as of the day and year first written above.

 

UPN

YOUNG BROADCASTING OF SIOUX FALLS, INC.

 

 

 

 

By:

 

 

By:

 

 

 

 

Peter Schruth

Name:

Mark E. Antonitis

President, Affiliate Relations

 

 

Title:

President/General Manager

 

 

Dated:

 

 

Dated:

10-22-03

 

B - 3

--------------------------------------------------------------------------------
